DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  
Regarding claim 24, line 3, it appears that after “of” , -- the -- should be added.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5-7,12,14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Oonk (US 6202186)


Regarding claim 1, Oonk teac  A processor-based measuring method of testing a device under test (DUT) having a plurality of terminals, (Note abstract and Fig. 1) comprising: 
(a) performing, by a processor, (i) a process of acquiring (Note the host computer provides data for controlling the activities of the tester 10, it is interpreted that the computer has a computer program to perform the activities, Note column 3, lines 26-30 ) a power setting signal (Note the device power supply 54 and a reasonable interpretation is the DUT is powered by the instruction of the host which is considered power setting signal) and a switch setting signal (Note a reasonable interpretation is that the switch 42 is controlled by the host computer 36, therefore a signal must be sent ) and (ii) a process of providing a test pattern table; (Note column 3, lines 26-30, present invention for performing a series of tests on an integrated circuit device under test (DUT) 12 in response to data from an external host computer 36 also Note column 5, lines 3-6, Note the pattern generator data is interpreted as having a pattern table) 
(b) when the test pattern table is provided, transmitting, by the processor, a test start signal to a bus controller such that the bus controller opens a bus; (suggested by, Note column 4, lines 10-16 and column 5, lines 25-28) and 
(c) when the bus is opened, performing (i) a process in which the processor performs a test on a DUT by putting the test pattern table, the power setting signal, and the switch setting signal on the bus (Note that these are sent by the host computer 36, See Fig. 1) together with a test order number to be respectively transmitted to a tester channel (Note column 5, lines 66-67 to column 6, lines 1-10, note memory address interpreted as order number)  , a switch controller (52, Fig. 1), and a power supply (Note 54, Fig. 1) such that the tester channel applies a pattern signal according to the test pattern table to the DUT, (Note column 4, lines 10-18 and column 5, lines 3-6, the pattern data)  the power supply applies a power supply voltage according to the power setting signal to the DUT (Host computer 36, column 4 lines 10-14 and , 54 Fig. 1), and 
Regarding claim 5, 18, Oonk teach wherein the test pattern table is imported from a test program or an external file by the processor or generated in software by a software module which is executed by the processor. (Suggested by column 5, line 22-25, To program pattern generator 46 host computer 36 of FIG. 1 supplies pattern data to pattern generator 46 by transmitting it to a bus interface 59 within pattern generator 46 via a link 45 to bus 38, this implies that the pattern data was stored in the computer memory .)
Regarding claims 6, 19, Oonk teach  in operation (a) , the power setting signal, (Note the device power supply 54 and a reasonable interpretation is the DUT is powered by the instruction of the host which is considered power setting signal) the switch setting signal, (Note a reasonable interpretation is that the switch 42 is controlled by the host computer 36, therefore a signal must be sent )  and the test pattern table are stored in a memory; (Note column 3, lines 26-30, present invention for performing a series of tests on an integrated circuit device under test (DUT) 12 in response to data from an external host computer 36 also Note column 5, lines 3-6, Note the pattern generator data is interpreted as having a pattern table; Note column 4, lines 10-11, host computer controls all activities and has a memory and ) and in operation (c), the test pattern table, the power setting signal, and the switch setting signal, which are stored in the memory, are put on the bus (Note bus 38, Fig. 1)together with the test order number (Note column 5, lines 66-67 to column 6, lines 1-10, note memory address interpreted as order number) . 
Regarding claims 7, 20, Oonk teach wherein, in operation (c), the test includes an individual test which is performed through one or more test units including at least one of a parameter measuring unit and an analog measuring unit. (Note column 10, lines 8-10)



(a) performing, by a processor, (i) a process of acquiring (Note the host computer provides data for controlling the activities of the tester 10, it is interpreted that the computer has a computer program to perform the activities, Note column 3, lines 26-30 ) a power setting signal (Note the device power supply 54 and a reasonable interpretation is the DUT is powered by the instruction of the host which is considered power setting signal) and a switch setting signal (Note a reasonable interpretation is that the switch 42 is controlled by the host computer 36, therefore a signal must be sent ) and (ii) a process of providing a test pattern table for a specific test; (Note column 3, lines 26-30, present invention for performing a series of tests on an integrated circuit device under test (DUT) 12 in response to data from an external host computer 36 also Note column 5, lines 3-6, Note the pattern generator data is interpreted as having a pattern table) 

(b) when the test pattern table is provided, performing, by the processor, (i) a process of the specific test on the DUT in a manner in which the test pattern table, the power setting signal, and the switch setting signal are put on a bus (Note that these are sent by the host computer 36, See Fig. 1) together with the test order number to be respectively transmitted to the tester channel, (Note column 5, lines 66-67 to column 6, lines 1-10, note memory address interpreted as order number)  the switch controller (52, Fig. 1), and the power supply (Note 54, Fig. 1) such that the tester channel applies a pattern signal according to the test pattern table to the DUT, (Note column 4, lines 10-18 and column 5, lines 3-6, the pattern data) the power supply applies a power supply voltage according to the power setting signal to the DUT, (Host computer 36, column 4 lines 10-14 and , 54 Fig. 1) and the switch controller controls the switch interposed between the tester channel and the DUT according to the switch setting signal; (Note claim 8, column 5, lines 25-28)

(c) when test data is acquired from the DUT by the test, determining, by the processor, whether the DUT is non-defective or defective by comparing a test value, (i) which is the test data (Note pass/fail column 3, lines 62-67 to column 4, lines 1-6) or (ii) which is calculated from the test data through a software module executed by the processor, with an expected value according to the specific test.


Regarding claim 14, Oonk A processor-based measuring device for testing a device under test (DUT) having a plurality of terminals, (Note abstract and Fig. 1) comprising: 
a processor configured to perform a process of acquiring (Note the host computer 36 provides data for controlling the activities of the tester 10, it is interpreted that the computer has a computer program to perform the activities, Note column 3, lines 26-30 ) a power setting signal (Note the device power supply 54 and a reasonable interpretation is the DUT is powered by the instruction of the host which is considered power setting signal) and a switch setting signal (Note a reasonable interpretation is that the switch 42 is controlled by the host computer 36, therefore a signal must be sent ) and a process of providing a test pattern table (Note the host computer 36 provides data for controlling the activities of the tester 10, it is interpreted that the computer has a computer program to perform the activities, Note column 3, lines 26-30,  )  and configured to generate a test start signal when the test pattern table is provided; (Note column 5, lines 22-28)
a bus (Note 38, Fig. 1) connected to the processor (Host computer 36, Fig. 1); 
a bus controller configured to open the bus when receiving the test start signal from the processor; (Note 34, Fig. 1., Note column 5, lines 22-28)
at least one tester channel configured to apply a pattern signal according to the acquired test pattern table, which is put on the bus, to a DUT; (Note claim 9 and Fig. 1)

a power supply (Note 54, Fig. 1) configured to apply a power supply voltage according to the acquired power setting signal, which is put on the bus, to the DUT; 
a switch controller (Note 52, Fig. 1) configured to control the switch according to the acquired switch setting signal which is on the bus (Note that the signal is sent by the host computer 36, See Fig. 1), wherein, when the bus is opened, the processor performs a test on the DUT (Note abstract) by putting the test pattern table (Note column 4, lines 10-18 and column 5, lines 3-6, the pattern data), the power setting signal (Host computer 36, column 4 lines 10-14 and , 54 Fig. 1), and the switch setting signal on the bus (Note that these are sent by the host computer 36, See Fig. 1) together with a test order number (Note column 5, lines 66-67 to column 6, lines 1-10, note memory address interpreted as order number)to be respectively transmitted to the at least one tester channel, the switch controller, and the power supply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oonk (US 6202186) in view of Arkin (US 6028439)
Oonk teach the instant invention except:
Regarding claim 3, 16, Oonk does not teach  in operation (b) , a communication port of a communication unit connected to the bus is opened by the communication unit which receives the test start signal; and in operation (c) , test data acquired from the DUT by the test is transmitted to the communication unit through the bus.
Arkin et al. teach  in operation (b) , a communication port of a communication unit (connection from the buss 38A to the ethernet port is interpreted as communication unit) connected to the bus is opened (implit to the bus communicating to the ethernet port), Note Fig. 2 by the communication unit which receives the test start signal; (Note Fig. 2 ethernet port 32) and in operation (c) , test data acquired from the DUT by the test is transmitted to the communication unit through the bus. (Note Fig. 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oonk to include the teaching of Arkin et al. because it would allow the data to be further sent to a remote device by the Ethernet port.
Allowable Subject Matter
Claims 2,4,8-11,15,17, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858